Opinion by
Cline, J.
At the trial the import manager of the customs broker testified that prior to entry, he requested the importer to furnish information with’ *348respect to the value of the merchandise, which information was submitted to the appraiser; that the merchandise was first entered as of American origin but it was later entered as foreign merchandise because, being feathers, it was hard to identify; that his office subsequently received a notice from the appraiser to amend the entry with instructions stating: “All 3 cases less nondutiable charges, • as per consular invoice”; that one of his entry clerks made up the amendment on the basis of these instructions, and it was found that there would be a 60-cent refund; that he called the examiner who said to forget about it; and that he later received a notice of advance in value, due to the addition of the so-called non-dutiable charges. On the record presented it was held that there was no intention to defraud the revenue of the United States or to conceal or misrepresent the facts of the case or to deceive the appraiser as to the value of the merchandise. The petition was therefore granted.